









EXHIBIT 10.2
May 29, 2018


Randoll Eric Gilpin


Re: Amended and Restated Offer Letter


Dear Eric:

This letter amends and restates your offer letter dated April 1, 2016 in its
entirety. On behalf of Upwork Inc. (the “Company”), I am pleased to confirm your
continued full-time employment in the position of Senior Vice President, Sales
reporting to Stephane Kasriel. You will be based in Chicago, but will be
expected to travel to both of the Company’s California offices in Mountain View
and San Francisco and to other locations as required.

The terms of our offer and the benefits currently provided by the Company are as
follows:

1.  Position. This is a full-time position. While you render services to the
Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company. By signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company.
2.  Cash Compensation. Effective May 1, 2018, your base salary will be at an
annualized rate of $291,720 per year, payable in accordance with the Company’s
standard payroll schedule. The base salary will be subject to adjustment
pursuant to the Company’s employee compensation policies in effect from time to
time.
3.  Bonus. For 2018, you will be eligible to participate in the Company's 2018
Upwork Sales Compensation Plan (“Sales Plan”), with target incentive
compensation of $234,000, subject to the terms of the Sales Plan.

4.  Benefits. The Company currently has an unlimited time off policy, and you
will be eligible to take time off work with pay in accordance with the Company’s
time off policies then in effect. You will also be eligible to participate in
benefit plans established by the Company for its employees from time to time.
5.  Termination of Employment. You will be eligible to receive certain change in
control and severance payments and benefits under a Change in Control and
Severance Agreement between you and the Company in substantially the form
attached to this offer letter as Exhibit A.


6. At-Will Employment. Employment with the Company is for no specific period of
time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations,



--------------------------------------------------------------------------------











whether written or oral, that may have been made to you are superseded by this
letter agreement. This is the full and complete agreement between you and the
Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and the Company’s CEO.
7. Confidentiality and Intellectual Property; Arbitration. By signing this
letter agreement, you reaffirm the terms and conditions of the Employee
Invention Assignment and Confidentiality Agreement by and between you and the
Company and the Upwork Inc. Employee Dispute Resolution Agreement by and between
you and the Company.
8.  Former Employer or Third Party Information. You will not, at any time during
your employment with the Company, improperly use, retain or disclose any
confidential or proprietary material of any former employer or other third
party, whether or not it was created by you, or violate any other obligations,
including non-compete provisions, you may have to any former employer or other
third party. You will disclose to the Company in writing any other gainful
employment, business or activity that you are currently associated with or
participate in that competes with the Company.
9.  Tax Matters.
a.  Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law
b.  Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.


[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------











10. Entire Agreement. Except to the extent otherwise explicitly provided herein,
this letter agreement, and the agreements incorporated herein by reference,
supersede and replace any prior agreements, representations or understandings
(whether written, oral, implied or otherwise) between you and the Company and
constitute the complete agreement between you and the Company regarding the
subject matter set forth herein. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company other than you.

On behalf of the Company,
/s/ Stephane Kasriel
Stephane Kasriel
President and Chief Executive Officer





I agree to and accept continued employment with Upwork Inc. on the terms and
conditions set forth in this agreement. I understand and agree that my
employment with the Company is at will.


/s/ Randoll Eric GilpinRandoll Eric Gilpin






June 5, 2018Today's Date




--------------------------------------------------------------------------------











EXHIBIT A


Change in Control and Severance Agreement





--------------------------------------------------------------------------------











CHANGE IN CONTROL AND SEVERANCE AGREEMENT


This Change in Control and Severance Agreement (the “Agreement”) is entered into
by and between Randoll Eric Gilpin (the “Executive”) and Upwork Inc., a Delaware
corporation (the “Company”), on May 29, 2018 (the “Effective Date”).


1. Term of Agreement.
Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the third (3rd) anniversary of the Effective Date
(the “Expiration Date”) or the date the Executive’s employment with the Company
terminates for a reason other than a Qualifying Termination or CIC Qualifying
Termination; provided however, if a definitive agreement relating to a Change in
Control has been signed by the Company on or before the Expiration Date, then
this Agreement shall remain in effect through the earlier of:
(a) The date the Executive’s employment with the Company terminates for a reason
other than a Qualifying Termination or CIC Qualifying Termination, or
(b) The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.
This Agreement shall renew automatically and continue in effect for three (3)
year periods measured from the initial Expiration Date and each subsequent
Expiration Date, unless the Company provides Executive notice of non-renewal at
least three (3) months prior to the date on which this Agreement would otherwise
renew. For the avoidance of doubt, and notwithstanding anything to the contrary
in Section 2 or 3 below, the Company’s non-renewal of this Agreement shall not
constitute a Qualifying Termination or CIC Qualifying Termination, as
applicable.
2. Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:
(a) Severance Benefits. The Company shall pay the Executive six (6) months worth
of his or her monthly base salary at the rate in effect at the time of the
Separation. The Executive will receive his or her severance payment in a cash
lump-sum in accordance with the Company’s standard payroll procedures, which
payment will be made no later than the first regular payroll date occurring
after the sixtieth (60th) day following the Separation.
(b) Continued Employee Benefits. If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the same period that the Executive is paid severance benefits
pursuant to Section 2(a) following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer.
3. CIC Qualifying Termination. If the Executive is subject to a CIC Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:
(a) Severance Payments. The Company or its successor shall pay the Executive (i)
twelve (12) months’ worth of his or her monthly base salary at the rates in
effect at the time of the Separation and (ii) the prorated portion of his or her
then-current target bonus opportunity for the portion of the current year that
Executive served prior to the Separation (calculated based on the number of full
months to date in the bonus year multiplied by 1/12 of the annual target bonus
opportunity) at the rate in effect at the time



--------------------------------------------------------------------------------











of the Separation. Such payment shall be paid in a cash lump sum payment in
accordance with the Company’s standard payroll procedures, which payment will be
made no later than the first regular payroll date occurring after the sixtieth
(60th) day following the Separation.
(b) Continued Employee Benefits. Continuation of COBRA on the same terms as set
forth in Section 2(b) above for the same period that the Executive is paid
severance benefits pursuant to Section 3(a)(i) following the Executive’s
Separation or, if earlier, until Executive is eligible to be covered under
another substantially equivalent medical insurance plan by a subsequent
employer.
(c) Equity. Each of Executive’s then outstanding Equity Awards shall accelerate
and become vested and exercisable as to 100% of the shares subject to the Equity
Award. Subject to satisfaction of the Release Conditions, the accelerated
vesting described in this Section 3(c) shall be effective as of the Separation.
4. General Release. Any other provision of this Agreement notwithstanding,
Executive is only eligible for the benefits under Section 2 and 3 if the
Executive (i) has executed a general release of all known and unknown claims
that he or she may then have against the Company or persons affiliated with the
Company and such release has become effective and (ii) has agreed not to
prosecute any legal action or other proceeding based upon any of such claims.
The release must be in the form prescribed by the Company, without alterations
(this document effecting the foregoing, the “Release”). The Company will deliver
the form of Release to the Executive within ten (10) days after the Executive’s
Separation. The Executive must execute and return the Release within the time
period specified in the form.
5. Accrued Compensation and Benefits. Notwithstanding anything to the contrary
in Section 2 and Section 3 above, in connection with any termination of
employment (whether or not a Qualifying Termination or CIC Qualifying
Termination), the Company shall pay Executive’s earned but unpaid base salary
and other vested but unpaid cash entitlements for the period through and
including the termination of employment, including unused earned vacation pay,
if applicable, and unreimbursed documented business expenses incurred by
Executive through and including the date of termination (collectively “Accrued
Compensation and Expenses”), as required by law and the applicable Company plan
or policy. In addition, Executive shall be entitled to any other vested benefits
earned by Executive for the period through and including the termination date of
Executive’s employment under any other employee benefit plans and arrangements
maintained by the Company, in accordance with the terms of such plans and
arrangements, except as modified herein (collectively “Accrued Benefits”). Any
Accrued Compensation and Expenses to which the Executive is entitled shall be
paid to the Executive in cash as soon as administratively practicable after the
termination and, in any event, no later than two and one-half (2-1/2) months
after the end of the taxable year of the Executive in which the termination
occurs or at such earlier time as may be required by Section 10 below or to such
lesser extent as may be mandated by Section 9 below. Any Accrued Benefits to
which the Executive is entitled shall be paid to the Executive as provided in
the relevant plans and arrangements.
6. Covenants.
(a) Invention Assignment and Confidentiality Agreement. The Executive agrees and
acknowledges that the Executive is bound by the Employee Invention Assignment
and Confidentiality Agreement entered into by and between the Executive and the
Company (the “Confidentiality Agreement”), including but not limited to the
Executive’s confidentiality, non-competition and non-solicitation obligations
thereunder.
(b) Non-Disparagement. The Executive further agrees that, during the twenty-four
(24) month period following his or her Separation, he or she shall not in any
way or by any means disparage the Company, the members of the Board or the
Company’s officers and employees. Notwithstanding the foregoing, the Executive
is not prohibited from cooperating with a government agency or testifying



--------------------------------------------------------------------------------











truthfully in any government inquiry or other proceeding or in which Executive
is required to testify pursuant to subpoena or other valid legal process.
7. Definitions.
(a) “Board” means the Company’s board of directors.
(b) “Cause” means the Executive’s (i) unauthorized use or disclosure of the
Company’s confidential information or trade secrets, which use or disclosure
causes or is reasonably likely to cause material harm to the Company, (ii)
material failure to comply with the Company’s written policies or rules, (iii)
conviction of, or plea of “guilty” or “no contest” to, a felony under the laws
of the United States or any state, (iv) gross negligence or willful misconduct,
(v) continuing failure to perform assigned duties after receiving written
notification of the failure from the Chief Executive Officer or Board, or (vi)
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested the Executive’s cooperation. The determination as to whether the
Executive has been terminated for Cause shall be made in good faith by the
Company and shall be final and binding on the Executive.  The term “Company”
will be interpreted to include any subsidiary or parent of the Company, as
appropriate.
(c) “Code” means the Internal Revenue Code of 1986, as amended.
(d) “Change in Control” means the occurrence of any of the following events,
provided that the transaction (including any series of transactions) also
qualifies as a change in control event under U.S. Treasury Regulation
1.409A-3(i)(5):
(i) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (i) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Change in
Control;
(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation;
(iv) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the capital
stock of the Company); or
(v) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purpose of this subclause (v), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control.



--------------------------------------------------------------------------------











For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
(e) “CIC Qualifying Termination” means a Separation (A) within twelve (12)
months following a Change in Control or (B) within three (3) months preceding a
Change in Control (but as to part (B), only if the Separation occurs after a
Potential Change in Control) resulting, in either case (A) or (B), from (i) the
Company terminating the Executive’s employment for any reason other than Cause
or (ii) the Executive resigning his or her employment for Good Reason. A
termination or resignation due to the Executive’s death or disability shall not
constitute a CIC Qualifying Termination. A “Potential Change in Control” means
the date of execution of a legally binding and definitive agreement for a
corporate transaction which, if consummated, would constitute the applicable
Change in Control (which for the avoidance of doubt, would include, for example,
a merger agreement, but not a term sheet for a merger agreement). In the case of
a termination following a Potential Change in Control and before a Change in
Control, solely for purposes of benefits under this Agreement, the date of
Separation will be deemed the date the Change in Control is consummated.
(f) “Equity Awards” means any and all options to purchase shares of Company
common stock as well as any and all other stock-based awards granted to the
Executive, including but not limited to stock bonus awards, restricted stock,
restricted stock units or stock appreciation rights; provided, however, that
“Equity Awards” expressly excludes any and all Performance Awards.
(g) “Good Reason” means, without the Executive’s consent, (i) a material
reduction in duties, responsibilities or authority, (ii) a material reduction in
Executive’s annual base salary or annual target bonus, or (iii) a requirement
that Executive relocate Executive’s principal place of work to a location that
increases Executive’s one-way commute by more than thirty-five (35) miles from
Executive’s then-current work location. For the purpose of clause (i), solely in
connection with a Change in Control, a change in responsibility shall not be
deemed to occur (A) solely because Executive is part of a larger organization or
(B) solely because of a change in title. For the Executive to receive the
benefits under this Agreement as a result of a voluntary resignation under this
subsection (g), all of the following requirements must be satisfied: (1) the
Executive must provide notice to the Company of his or her intent to assert Good
Reason within sixty (60) days of the initial existence of one or more of the
conditions set forth in subclauses (i) through (iii); (2) the Company will have
thirty (30) days (the “Company Cure Period”) from the date of such notice to
remedy the condition and, if it does so, the Executive may withdraw his or her
resignation or may resign with no benefits under this Agreement; and (3) any
termination of employment under this provision must occur within ten (10) days
of the earlier of expiration of the Company Cure Period or written notice from
the Company that it will not undertake to cure the condition set forth in
subclauses (i) through (iii). Should the Company remedy the condition as set
forth above and then one or more of the conditions arises again, the Executive
may assert Good Reason again subject to all of the conditions set forth herein.
(h) “Performance Awards” means any and all stock-based awards that vest, in
whole or in part, upon satisfaction of performance criteria.
(i) “Release Conditions” mean the following conditions occurring within sixty
(60) days following the Separation: (i) the Company has received the Executive’s
executed Release and (ii) any rescission period applicable to the Executive’s
executed Release has expired without Executive rescinding the Release.
(j) “Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from the Company terminating the Executive’s
employment for any reason other than Cause. A termination or resignation due to
the Executive’s death or disability shall not constitute a Qualifying
Termination.



--------------------------------------------------------------------------------











(k) “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.
8. Successors.
(a) Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.
(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
9. Golden Parachute Taxes.
(a) Best After-Tax Result. In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 10, such Payments shall be either (A) provided in full
pursuant to the terms of this Agreement or any other applicable agreement, or
(B) provided as to such lesser extent which would result in the Payments being
$1.00 less than the amount at which any portion of the Payments would be subject
to the Excise Tax (“Reduced Amount”), whichever of the foregoing amounts, taking
into account the applicable federal, state, local and foreign income, employment
and other taxes and the Excise Tax (including, without limitation, any interest
or penalties on such taxes), results in the receipt by Executive, on an
after-tax basis, of the greatest amount of payments and benefits provided for
hereunder or otherwise, notwithstanding that all or some portion of such
Payments may be subject to the Excise Tax. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section shall
be made by independent tax counsel designated by the Company and reasonably
acceptable to Executive (“Independent Tax Counsel”), whose determination shall
be conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required under this Section, Independent Tax
Counsel may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code; provided that Independent Tax
Counsel shall assume that Executive pays all taxes at the highest marginal rate.
The Company and Executive shall furnish to Independent Tax Counsel such
information and documents as Independent Tax Counsel may reasonably request in
order to make a determination under this Section. The Company shall bear all
costs that Independent Tax Counsel may reasonably incur in connection with any
calculations contemplated by this Section. In the event that Section 9(a)(ii)(B)
above applies, then based on the information provided to Executive and the
Company by Independent Tax Counsel, Executive may, in Executive’s sole
discretion and within thirty (30) days of the date on which Executive is
provided with the information prepared by Independent Tax Counsel, determine
which and how much of the Payments (including the accelerated vesting of equity
compensation awards) to be otherwise received by Executive shall be eliminated
or reduced (as long as after such determination the value (as calculated by
Independent Tax Counsel in accordance with the provisions of Sections 280G and
4999 of the Code) of the amounts payable or distributable to Executive equals
the Reduced Amount). If the Internal Revenue Service (the “IRS”)



--------------------------------------------------------------------------------











determines that any Payment is subject to the Excise Tax, then Section 9(b)
hereof shall apply, and the enforcement of Section 9(b) shall be the exclusive
remedy to the Company.
(b) Adjustments. If, notwithstanding any reduction described in Section 9(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS determination,
an amount of such payments or benefits equal to the “Repayment Amount.” The
Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to the Company so
that Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments. If the Excise Tax is not eliminated pursuant to this Section
9(b), Executive shall pay the Excise Tax.
10. Miscellaneous Provisions.
(a) Section 409A. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or (ii)
the date of Executive’s death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive’s beneficiary
in one lump sum (without interest). Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement (or otherwise referenced herein) is determined to
be subject to (and not exempt from) Section 409A of the Code, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit. To the extent
that any provision of this Agreement is ambiguous as to its exemption or
compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder are exempt from Section 409A to the maximum
permissible extent, and for any payments where such construction is not tenable,
that those payments comply with Section 409A to the maximum permissible extent.
To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A.
(b) Other Arrangements. This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements under any offer letter or
employment agreement, agreement governing Equity Awards, severance and salary
continuation arrangements, programs and plans which were previously offered by
the Company to the Executive, including change in control



--------------------------------------------------------------------------------











severance arrangements and vesting acceleration arrangements pursuant to an
agreement governing Equity Awards, employment agreement or offer letter, and
Executive hereby waives Executive’s rights to such other benefits; provided
that, for clarity, this Agreement shall not supersede, and Executive does not
hereby waive his or her rights to, the acceleration of vesting arrangements that
may be applicable to any Performance Awards. In no event shall any individual
receive cash severance benefits under both this Agreement and any other
severance pay or salary continuation program, plan or other arrangement with the
Company or its subsidiaries. For the avoidance of doubt, in no event shall
Executive receive payment under both Section 2 and Section 3 with respect to
Executive’s Separation.
(c) Dispute Resolution. To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Santa Clara County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures.
Notwithstanding the foregoing agreement to resolve disputes in arbitration
either party may obtain injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. Each party shall be responsible
for the payment of its own attorneys’ fees.
(d) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
(e) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by the Chief Executive Officer of the Company.
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.
(f) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.
(g) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(h) No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary or parent of the Company or of the Executive, which rights are
hereby expressly reserved by each, to terminate his service at any time and for
any reason, with or without Cause.
(i) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than its choice-of-law provisions).
[Signature Page Follows]






--------------------------------------------------------------------------------











IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.



EXECUTIVEUPWORK INC./s/ Randoll Eric Gilpin/s/ Stephane KasrielRandoll Eric
GilpinBy: Stephane KasrielTitle: President and Chief Executive Officer


